DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1, 11, and 17 recite the limitation “select which of the plurality of 2D ultrasound planes the measured signal for the ultrasound sensor is highest based on comparing the measured signal for the ultrasound sensor in each of the 2D ultrasound planes”, “selecting which plane of the plurality of planes the measured signal for the ultrasound sensor is highest based on comparing the measured signal from the ultrasound sensor in each of the plurality of planes”, “select a plane based on strength of the ultrasound sensor’s measured signal over the range of plane angles by comparing the measured signal from the ultrasound sensor at each of the plane angles”, respectively, with emphasis. Examiner notes that while the applicant specification discloses “identifying an optimal plane for which the signal emitted by the ultrasound sensor is highest” for example [0005], [0006], and [0033] of the PGPub, there is not sufficient disclosure that selecting/identifying the optimal plane for which this signal is highest by or based on a comparison of the signals in each of the plurality of planes. In other words, there is not sufficient disclosure (via algorithm, process, or equation) that the system performs a comparison of the signal in each of the planes in order to identify the optimal plane, but merely that the optimal plane is a plane in which the signal emitted by the ultrasound sensor is highest. For these reasons, a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “select/ing which plane of the plurality of planes the measured signal for the ultrasound sensor is highest based on comparing the measured signal”. It is unclear what aspect of the signal is “highest”. For example, is the physical position of the signal highest, the amplitude, etc. For examination purposes, it has been interpreted to mean any aspect which is highest, however, clarification is required.
Claim 17 recites the limitation "the optimal plane".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the optimal plane is referring to the selected plane or if this is a different plane. For examination purposes, it has been interpreted to mean the selected plane, however, clarification is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 8-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Bharat et al. (WO 2015039995), hereinafter Bharat in view of Barbagli et al. (US 20080119727 A1), hereinafter Barbagli.
Bharat teaches a tracking device comprising:
An interventional instrument (at least fig. 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) having one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) 
an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure in at least pg. 12 lines 26-35) configured to acquire a two-dimensional (2D) ultrasound image (pg. 16 lines 12-30 which disclose the TRUS probe is a two-dimensional TRUS probe configured to generate a two-dimensional image); and 
an electronic processor (at least fig. 1 (7) and corresponding disclosure in at least pg. 12 lines 26-35) programmed to operate the ultrasound imaging device to perform tracking of an interventional instrument (153), the electronic processor (7) configured to:
	operate the ultrasound imaging device (1) to display a 2D ultrasound image of a visualization plane (pg. 6 lines 14-17 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane). Pg. 7 lines 19-27 which disclose displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it)
	perform a plurality of 2D ultrasound sweeps of a plurality of planes that encompasses the visualization plane (pg. 6 lines 12-30 which disclose sending ultrasound radiation into different 
Measure a signal for each of the one or more ultrasound sensors, emitted in response to a 2D ultrasound sweep of at least one of the 2D ultrasound plane (pg. 28 lines 3-10 which discloses by analyzing the ultrasound signal generated by the respective ultrasound sensor as ultrasound beams sweep the field of view (i.e. the imaging plane) and pg. 6 which discloses moving the imaging plane such that each ultrasound sensor is at least one time within the imaging plane);
	for each ultrasound sensor (4),
		select which plane of the plurality of 2D ultrasound planes the signal is generated (pg. 17 lines 1-12 which disclose determining (i.e. selecting) the imaging plane at a point in time at which a signal is generated for its respective sensors)
		identify a location of the ultrasound sensor in the selected plane (pg. 17 lines 1-12 which discloses determining position (i.e. location) of the respective ultrasound sensor within the imaging plane (e.g. selected plane) at the point in time)
		identify a location of the ultrasound sensor in a three-dimensional (3D) reference space based on the location of the ultrasound sensor in the selected plane (pg. 17 lines 1-12 which disclose the determined position of the imaging plane and the position of the respective ultrasound sensor within the imaging plane allows the position determining unit to determine the position of the respective ultrasound sensor in a three-dimensional space).
and 
Determine spatial information for the interventional instrument, including at least one of tip location and orientation of the interventional instrument, based on the identified locations of the one or 

It appears the selected plane of Bharat is a plane for which the detected signal emitted by the ultrasound sensor is highest (at least fig. 8 (51) and (52) and corresponding disclosure. Examiner notes the signals (51 and 52) in their respective planes are considered highest since they reach the maximum scale value), however, Bharat fails to explicitly disclose comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches a tracking device comprising: 
An interventional instrument (at least fig. 5D (404) and corresponding disclosure in at least [0052]) having one or more ultrasound sensors (at least fig. 5D (504) and corresponding disclosure in at least [0052]. Examiner notes the transponders are ultrasound sensors as they are configured to transmit and received ultrasound signals according to [0052]) ; 
An ultrasound imaging device (at least fig. 5D (402) and corresponding disclosure in at least [0052]) including an ultrasound probe (Examiner notes the ultrasound imaging device includes an ultrasound probe (i.e. 402) since the catheter 402 includes ultrasound transducer 502 according to [0052]) configured to acquire a two-dimensional (2D) ultrasound image ([0043] which discloses the catheter assembly 402 includes transducers capable of producing two dimensional intracardiac echocardiograms); and 

Perform a plurality of 2D ultrasound sweeps (at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053]) of a plurality of planes (at least fig. 5D (520-1-520-6) and corresponding disclosure) and for each 2D ultrasound plane of the plurality of planes (520-1-520-6. Examiner notes a 2D sweep is performed in each plane), measure a signal for each of one or more ultrasound sensors (504) emitted in response to a 2D ultrasound sweep of the 2D ultrasound plane (at least fig. 5F or 5G and corresponding disclosure in at least [0054]-[0055]. [0055] which discloses a graph of all of the signals (i.e. signals of each line and plane) received from (i.e. emitted by) the transponder. [0055] which discloses the transmitted signal activates the response signal from the transponder. Examiner notes because the signal from the transponder is activated by the transmitted signals it would be detected in response to each 2D ultrasound sweep in order to generate the graph furthermore); 
For each ultrasound sensor (504) of the one or more ultrasound sensors (504):
Select which plane (at least fig. 5D (520-7) and corresponding disclosure) of the plurality of 2D ultrasound planes(520-1-520-6) the measured signal for the ultrasound sensor is highest (at least fig. 5F (5002) and corresponding disclosure in at least [0054] or fig. 6 (1104) and corresponding disclosure in at least [0058]) based on comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes ([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] which discloses as the ICE catheter 402 is rotated the software may be programmed to identify (i.e. select) the particular line or plane of transmission that cause one or more signal spikes as ultrasonic signals are received by one or more transponders. Examiner notes identifying a plane which 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument (Barbagli [0053]) and enhance the accuracy of location determination. Such a modification amounts to merely a combination of prior art elements according to known elements to yield predictable results rendering the claim obvious (MPEP 2143).
Furthermore, it would have been obvious to have applied the programming for selecting a plane of Barbagli for each of the sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

Regarding claim 8,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor (7) identifies the location of the ultrasound sensor in the selected plane based on analyzing the signal as a function of timing of beams fired by the ultrasound probe (pg. 28 lines 3-10 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Regarding claim 9,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor (7) is further programmed to identify the location of the ultrasound sensor as a time stamped sample (pg. 17 lines 1-12 which discloses a position of the ultrasound sensor .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Downey et al. (US 20090093715 A1), hereinafter Downey.
Regarding claim 2,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat, as modified, further teaches rotating the ultrasound probe about an axis (pg. 6 lines 23-29 which discloses rotating the probe 40) to acquire the 2D ultrasound image at a plane having a plane angle (Examiner notes the image plane would necessarily be at a plane angle), wherein the plurality of planes span a range of plane angles that encompasses the plane angle of the visualization plane (pg. 17 lines 22-25 which discloses the position of the imaging plane is modified by rotation. Examiner notes any rotation of the probe/ imaging plane would cause the plurality of planes to span a range of plane angles that encompasses the plane angle of the visualization plane). 
Bharat, as modified, fails to explicitly teach a stepper device connected to rotate the ultrasound probe about an axis. 
Downey, in a similar field of endeavor involving instrument tracking using a TRUS probe, teaches a stepper device (at least fig. 4 (108) and corresponding disclosure) connected to rotate an ultrasound 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a stepper device as taught by Downey in order to enhance the rotation control of the probe. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 3,
Bharat, as modified, teaches the elements of claim 2 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound probe (Abstract which discloses a TRUS probe (40))

Regarding claim 4,
Bharat, as modified, teaches the elements of claim 2 as previously stated. Bharat further teaches further comprising: a guidance grid (at least figs. 2 or fig. 4 (19) and corresponding disclosure) configured to be position abutting against a perineum (at least fig. 4) to guide the interventional instrument through an entry point (at least fig. 2 (29) and corresponding disclosure)
wherein the electronic processor (7) is further programmed to determine the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location in the 3D reference space of the entry point (29) of the guidance grid (19) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through the entry point any information determined about the interventional instrument is necessarily based on a location of the entry point of the guidance grid).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Shen et al. (US 20080186378 A1), hereinafter Shen and Deno et al. (US 20120155723 A1), hereinafter Deno or Reynolds (US 20160180528 A1).
Regarding claim 5,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches further comprising:
An ultrasound probe tracker (at least figs. 8 or 9 (75) and corresponding disclosure. pg. 17 lines 16-19 which discloses an imaging plane position providing unit (75) or position encoder (i.e. ultrasound probe tracker)) configured to track the location, in the 3D reference space, of the ultrasound probe (pg. 17 lines 16-19 which discloses the encoder is used to access the third dimension (i.e. the 3D reference space) and is adapted to determine the respective actual position of the imaging plane. Examiner notes the position of the imaging plane is a direct result of the position of the probe)
Bharat further teaches wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified by a combination of the location of the ultrasound sensor in the selected plane (p(x,y)) and a position of the selected plane which depends on the tracked location of the probe and a parameter of the selected plane (Pg. 17 lines 13-25 which discloses actual position of the imaging plane is determined using the imaging plane position providing unit 75 (i.e. position encoder)  when rotating the imaging plane. Examiner notes the actual position of the imaging plane during rotation would include a parameter Θ of the selected plane. pg. 19 lines 13-16 which discloses the sensors location within the two dimensional image is combined with the position of the imaging plane in order to reveal the respective three-dimensional position of the respective ultrasound sensor).

Shen, in a similar field of endeavor involving transrectal ultrasound imaging, teaches transforming a 2D imaging plane (at least fig. 4 (70) and corresponding disclosure) to a 3D reference space (Examiner note the image output 70 is converted to rectangular system represented by coordinate system 74 as depicted in fig. 4 and fig. 6 which depicts the transformation of the current image in the coordinate system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include transforming the 2D image to the 3D reference space as taught by Shen in order to determine the location of image plane in the 3D reference plane accordingly. 
	Bharat, as modified by Shen, fails to explicitly teach wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified as P9x,y,z) = Tprobe,Θ x p(x,y).
Deno, in a similar field of endeavor involving position tracking using an imaging catheter, teaches registering images from one coordinate system to another by translating and scaling positional coordinates of one image in the one coordinate system and a position sensor into another coordinate system. 
Alternatively, Reynolds, in a similar field of endeavor involving ultrasound imaging, teaches registering one dataset to another data set using scaling ([0009] which discloses an affine registration comprises registration in which the coordinates of one dataset are subject to rotation, translation, scaling and/or shearing in order to register the dataset to another dataset).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a registration from one coordinate set to another including a scaling as taught by Deno or Reynolds in order to determine the 
Examiner notes the scaling from one coordinate system to another is interpreted as a multiplication between the two coordinate systems. Thus the modified system would necessarily identify the location of the sensor in the 3D reference space as P(x,y,z) = Tprobe,Θ (the coordinate system of the 3D reference space) x p(x,y) (a data point in the coordinate system of the selected plane)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Barbagli as applied to claim 1 above as evidenced by NPL Sensor-Works (“How do Piezoelectric Sensors Work?”)
Regarding claim 6,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches an electric signal detector (at least fig. 1 (44) and corresponding disclosure) configured to detect an electric signal (pg. 13 lines 9-31 or pg. 15 lines 18-29 which discloses the electric signal detector (44) is used to determine the position of the ultrasound sensor based on the generated ultrasound signal. Examiner notes the ultrasound signal is necessarily an electric signal due to inherent properties of piezoelectric materials as evidenced by Sensor-works which discloses piezoelectric materials convert electromechanical energy to electrical charge) emitted by each of the one or more sensors in response to the 2D ultrasound sweep;
Wherein the electronic processor (7) is further programmed to detect the electric signal emitted by each of the one or more sensors in response to the 2D ultrasound sweep (examiner notes the electric signal detector (44) is a part of the electronic processor (7) as shown in fig. 1 and the electric signal sent to the electric signal detector would be in response to the 2D ultrasound sweep).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Boctor et al. (US 20140024928 A1), hereinafter Boctor
Regarding claim 7,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat fails to explicitly teach wherein the ultrasound sensors disposed with the interventional instrument are ultrasound-reflective sensors that re-radiate received ultrasound pulses and the electronic processor performs the detecting using the ultrasound probe to detect the re-radiated ultrasound pulse emitted by each piezoelectric sensor in response to the 2D ultrasound sweep.
Barbagli further teaches wherein the ultrasound sensors disposed with the interventional instrument are transponders, however, it is unclear if the ultrasound sensors are ultrasound-reflective sensors that re-radiate received ultrasound pulses.
Boctor, in a similar field of endeavor involving ultrasonic tracking of interventional instruments teaches an interventional instrument that has one or more ultrasound sensors (at least fig. 11 (1106) and corresponding disclosure) disposed with the interventional instrument (at least fig. 11 (1104) and corresponding disclosure). Boctor further teaches wherein the ultrasound sensors (1106) disposed with the interventional instrument (1104) are ultrasound-reflective sensors that re-radiated received ultrasound pulses ([0009] which discloses the active reflector element receives ultrasound pulses and transmits an ultrasound pulse back (i.e. reradiates) to the ultrasound transducer. [0055] which discloses the element effectively “reflects” the imaging pulses from the imaging probe) and an electronic processor (at least fig. 11 (1108) and corresponding disclosure) is programmed to detect the re-radiated ultrasound pulse emitted by each of the one or more sensors in response to a 2D ultrasound sweep ([0051] which discloses a processor 1108 for analyzing the ultrasound pulses to form an image of the region of interest and the active reflector location. Examiner notes the processor would necessarily 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include an ultrasound sensor as taught by Boctor in order to provide an ultrasound image containing the ultrasound sensor and the region of interest. Such a modification amounts to merely a simple substitution of one known ultrasound sensor for another rendering the claim obvious (MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Gronningsaeter et al. (6019724), hereinafter Gronningsaeter.
Regarding claim 10,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor is further programmed to include displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 lines 21-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter).
While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image of the visualization plane.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Barbagli, Shen, and Gronningsaeter 
Regarding claim 11,
Bharat teaches a tracking method for tracking an interventional instrument (at least fig 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) disposed with the interventional instrument (153), the tracking method comprising:
Operating an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure in at least pg. 12 lines 26-35) to display a two-dimensional (2D) ultrasound image of a visualization plane (pg. 6 lines 13-23 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane and Pg. 7 lines 19-20 which discloses displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it) and, 
Rotating the ultrasound probe about an axis to scan a plurality of planes spanning a range of plane angles that encompasses a plane angle of the visualization plane (pg. 6 lines 23-29 which discloses rotating the probe 40 and pg. 17 lines 23-25 which discloses the imaging plane may be rotated. Examiner notes the rotation of the imaging plane would necessarily cause a plurality of planes spanning 
Measuring a signal emitted by each of the one or more ultrasound sensors of the interventional device in response to at least one of the  2D ultrasound sweep (pg. 28 lines 3-10 which discloses by analyzing the ultrasound signal generated by the respective ultrasound sensor as ultrasound beams sweep the field of view (i.e. the imaging plane) and pg. 6 which discloses moving the imaging plane such that each ultrasound sensor is at least one time within the imaging plane)
	for each ultrasound sensor (4) of the one or more ultrasound sensors:
		selecting which plane of the plurality of planes the ultrasound signal is generated (pg. 17 which discloses determining (i.e. selecting) the imaging plane (e.g. selected plane) at a point in time at which a signal is generated for its respective sensor),
		determining a location of the ultrasound sensor in the selected plane (pg. 17 which discloses determining position (i.e. location) of the respective ultrasound sensor within the imaging plane (e.g. selected plane) at the point in time)
		determining a location of the ultrasound sensor in a three-dimensional (3D) reference space based on the location of the ultrasound sensor in the selected plane (pg. 17 lines 1-12 which discloses the determined position of the imaging plane and the position of the respective ultrasound sensor within the imaging plane allows the position determining unit to determine the position of the respective ultrasound sensor in a three-dimensional space),

displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 lines 23-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter)
	
It appears the selected plane of Bharat is a plane for which the detected signal emitted by the ultrasound sensor is highest (at least fig. 8 (51) and (52) and corresponding disclosure. Examiner notes the signals (51 and 52) in their respective planes are considered highest since they reach the maximum scale value), however, Bharat fails to explicitly disclose comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches 
Rotating an ultrasound probe about an axis to scan a plurality of planes (at least fig. 5D (520-1-520-7) and corresponding disclosure) spanning a range of plane angles and for each plan of the plurality of planes, operating the ultrasound imaging device to perform a 2D ultrasound sweep at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053) of the plane (520), during each 2D ultrasound sweep, measuring a signal emitted by each of one or more ultrasound sensors (at least fig. 5D (504) and corresponding disclosure in at least [0052]. Examiner notes the transponders are ultrasound sensors as they are configured to transmit and received ultrasound 
For each ultrasound sensor (504) of the one or more ultrasound sensors (504);
Selecting a plane (at least fig. 5D (520-7) and corresponding disclosure. [0055] which discloses a record of the line and plane (502-7) of transmission is recorded) of the plurality of 2D ultrasound planes (520-1-520-6), for which the detected signal highest (at least fig. 5F (5002) and corresponding disclosure), based on comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes ([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] which discloses as the ICE catheter 402 is rotated the software may be programmed to identify (i.e. select) the particular line or plane of transmission that cause one or more signal spikes as ultrasonic signals are received by one or more transponders. Examiner notes identifying a plane which causes a spike would necessarily be in comparison to all other signals received by line and plane i.e. in the graph of all signals received)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument (Barbagli [0053]) and enhance the accuracy of location 
Furthermore, it would have been obvious to have selected a plane of Barbagli for each of the sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

Bharat fails to explicitly teach transforming the location of the ultrasound sensor in its selected plane to the 3D reference space using a transform parameterized by plane angle.
Shen, in a similar field of endeavor involving transrectal ultrasound imaging, teaches transforming a 2D imaging plane (at least fig. 4 (70) and corresponding disclosure) to a 3D reference space using a transform parameterized by plane angle (at least fig. 6) (Examiner note the image output 70 is converted to rectangular system represented by coordinate system 74 as depicted in fig. 4 and fig. 6 which depicts the transformation of the current image in the coordinate system and is transformed by a parameter .alpha. [0045] which discloses alpha includes a rotational angle (i.e. a plane angle)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include transforming the 2D image to the 3D reference space as taught by Shen in order to determine the location of image plane in the 3D reference plane accordingly. 
Examiner notes the image plane transformed to the 3D reference plane would include transforming the location of the ultrasound sensor to the 3D reference space.

While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Regarding claim 12,
Bharat teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound (TRUS) probe (Abstract which discloses a TRUS probe (40)). It is unclear if the visualization plane of Bharat is the sagittal plane of the TRUS probe. 
Barbagli further teaches wherein a visualization plane is a sagittal plane of the ultrasound probe (at least fig. 5B)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include a sagittal plane as the visualization plane as taught by Barbagli in order to enhance the signal detection when rotating the TRUS probe around an axis. 

Regarding claim 13, 
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the spatial information (tip location, pose and shape) for the interventional instrument 

Regarding claim 15,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein locating the ultrasound sensor in the selected plane includes locating the ultrasound sensor in the selected plane based on analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe (pg. 28 lines 3-10 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Regarding claim 16, 
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches further comprising:
Generating time stamped samples of the plane angle using an ultrasound probe tracker (pg. 17 lines 1-12 which discloses the position of the imaging plane at a point in time with respective two separate ultrasound signals. Examiner notes the position of the imaging plane includes the plane angle)
Assigning time stamps to the location of the ultrasound sensors in the selected plane for the ultrasound sensor (pg. 17 lines 1-12 which discloses determining the position of the respective ultrasound sensor in the imaging planes at this point in time. Examiner notes they are necessarily assigned the time stamps for the respective points in time of the signals generated).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, Shen, and Gronningsaeter as applied to claim 11 above and further in view of Kakee (US 20100137715 A1).
Regarding claim 14,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound sensors (4) disposed with the interventional instrument (12 and 153) are piezoelectric sensors (pg. 28 lines 23-26 which discloses the ultrasound sensors may comprise piezoelectric materials)and the operation of detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep appears to include detecting a sensor voltage generated by the ultrasound sensor in response to the 2D ultrasound sweep (Examiner notes the amplitude of the signal would appear to be a sensor voltage and thus detecting a signal includes detecting a sensor voltage) 
Nonetheless, Kakee in a similar field of endeavor involving ultrasound imaging teaches a piezoelectric element is used to output a voltage signal ([0023] which discloses a piezoelectric element converts a reflected wave into an electric (voltage) signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat, as currently modified, to include detecting a sensor voltage such as that taught by Kakee in order to analyze the amplitude of the signal accordingly. 
 
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Barbagli, Downey, Shen, and Gronningsaeter.
Regarding claim 17,
Bharat teaches a tracking device comprising:
An interventional instrument (at least fig. 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) having one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) 

an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an electronic processor (at least fig. 1 (7) and corresponding disclosure in at least pg. 12 lines 26-35) and a display (at least fig. 1 (30) and corresponding disclosure in at least pg. 21 lines 21-25); and
 an ultrasound probe (at least fig. 8 (40) and corresponding disclosure in at least pg. 12 lines 26-35) operatively connectable with the ultrasound imaging device (pg. 12 lines 26-34 which discloses the probe 40 is attached to the placing unit 5 which is a part of the ultrasound imaging device (1) in fig. 1) and rotatable (pg. 6 lines 23-29 which discloses the imaging plane may be modified by rotating the two-dimensional ultrasound imaging device) to acquire a two-dimensional (2D) ultrasound image at a plane defined by a plane angle (pg. 4 lines 14-29 or pg. 6 lines 13-23 which discloses the ultrasound imaging device is a two-dimensional ultrasound imaging device for generating a two-dimensional image. Examiner notes the two dimensional image is necessarily at a plane angle);
wherein the electronic processor (7) of the ultrasound imaging device is programmed to operate the ultrasound imaging device to track an interventional instrument (at least fig 6 (153) and  corresponding disclosure) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure) disposed with the interventional instrument (153), the electronic processor is programmed to:

	perform 2D ultrasound sweeps for a range of plane angles encompassing the visualization plane angle (pg. 6 lines 18-29 which discloses rotating the probe 40 and pg. 17 lines 13-25 which discloses the imaging plane may be rotated. Examiner notes the rotation of the imaging plane would necessarily cause a plurality of planes spanning a range of angles which encompass a plane angle of the imaging plane and pg. 28 lines 3-11 which discloses determining the position of the ultrasound sensor in the field of view (i.e. plane) as ultrasound beams of the probe sweep the field of view (i.e. plane). Examiner notes for each field of view (i.e. plane) a sweep would be performed) and, for at least one 2D ultrasound sweep measuring a position of the imaging plane (pg. 4 lines 20-29 which discloses determining (i.e. measuring a position of the imaging plane) and a signal (at least fig. 8 (51 or 52) and corresponding disclosure in at least pg. 17 lines 5-13) and storing a signal (pg. 14 lines 7-9 which discloses the determined positions of the ultrasound sensors (and thus the signals) are stored), for each of the one or more ultrasound sensors, emitted in response to the 2D ultrasound sweep (pg. 17 which discloses the ultrasound signals are generated (i.e. emitted) in response to the imaging plane passing the ultrasound sensor)
	for each ultrasound sensor of the one or more ultrasound sensors based on the ultrasound sensor’s, select a plane based on strength of the ultrasound sensor’s measured signal over the range of plane angles (pg. 17 lines 1-12 which discloses determining (i.e. selecting) the imaging plane at a point in time at which a signal (i.e. based on the ultrasound sensors emitted signal strength) is generated for its respective sensor. Examiner notes this would be over the range of plane angles),

	Transform the location of each of the one or more ultrasound sensors in the selected plane for the respective ultrasound sensor to a three-dimensional (3D) reference space (pg. 17 lines 1-12 which discloses the determined position of the imaging plane and the position of the respective ultrasound sensor within the imaging plane allows the position determining unit to determine the position of the respective ultrasound sensor in a three-dimensional space. Examiner notes this would necessarily involve a transformation)
Display a visual indicator of spatial information for the interventional instrument generated from the locations of the one or more sensors in the 3D reference space (pg. 21 lines 23-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter)

	
Bharat fails to explicitly disclose comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches a tracking device comprising: 
An interventional instrument (at least fig. 5D (404) and corresponding disclosure in at least [0052]) having one or more ultrasound sensors (at least fig. 5D (504) and corresponding disclosure in at 
An ultrasound imaging device (at least fig. 5D (402) and corresponding disclosure in at least [0052]) including an ultrasound probe (at least fig. 5D (402) and corresponding disclosure in at least [0052] which discloses catheter 402 includes ultrasound transducer 502) configured to acquire a two-dimensional (2D) ultrasound image ([0043] which discloses the catheter assembly 402 includes transducers capable of producing two dimensional intracardiac echocardiograms); and 
An electronic processor (at least fig. 3 (6) and at least fig. 5E (6a and 6b) and corresponding disclosure in at least [0052]-[0055]) programmed to:
Perform 2D ultrasound sweeps (at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053]) for a range of plane angles (at least fig. 5D (520-1-520-6) and corresponding disclosure) and for each each 2D ultrasound sweep, measuring and storing a signal for each of one or more ultrasound sensors (504) in response to a 2D ultrasound sweep of the 2D ultrasound plane (at least fig. 5F or 5G and corresponding disclosure in at least [0054]-[0055]. [0055] which discloses a graph of all of the signals (i.e. signals of each line and plane) received from the transponder. [0055] which discloses the transmitted signal activates the response signal from the transponder. Examiner notes because the signal from the transponder is activated by the transmitted signals it would be detected in response to each 2D ultrasound sweep in order to generate the graph); 
For each ultrasound sensor (504) of the one or more ultrasound sensors (504), select a plane (at least fig. 5D (520-7) and corresponding disclosure) based on strength of the ultrasound sensor’s measured signal over the range of plane angles by comparing the measured signal at each of the plane angles (([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument(Barbagli [0053]) and enhance the accuracy of location determination. Such a modification amounts to merely a combination of prior art elements according to known elements to yield predictable results rendering the claim obvious (MPEP 2143).
Furthermore, it would have been obvious to have applied the programming for selecting a plane of Barbagli for each of the sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

Bharat further teaches determining a position of the imaging plane at separate points in time at which respective ultrasound signals are generated and using the information from these separate points in time to determine the spatial information (pg. 17). It appears the plane angle (i.e. position of the imagine plane) and the signal generated at the respective plane angle would necessarily be stored in order to generate the spatial information. 
Nonetheless Downey, in a similar field of endeavor involving instrument tracking using a TRUS, teaches acquiring a plurality of 2D images for a range of plane angles encompassing a visualization plane 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include storing the plane angle as taught by Downey in order to reconstruct a 3D volume from the plurality of images (Downey [0107]). 
It would have further been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to store the signals emitted for each sweep in order to correlate the stored plane angle with the stored signal for analysis to determine the spatial information. 

While Bharat teaches the probe is rotatable, it is unclear if the probe is rotatable under control of the ultrasound imaging device. 
	Nonetheless Downey, in a similar field of endeavor involving instrument tracking using a TRUS probe, teaches wherein an ultrasound probe (at least fig. 4 (104) and corresponding disclosure) is rotatable under control of an ultrasound imaging device (at least fig. 4 (100) and corresponding disclosure) ([0057] which discloses the motor assembly 108 (included in the ultrasound imaging device 100) controls the rotation of the TRUS transducer 104). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include a control mechanism for rotation as taught by Downey in order to enhance the rotation control of the probe. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). Furthermore, such a modification amounts to merely an automation of a manual activity to accomplish the same results rendering the claim obvious (MPEP 2144.04).


Shen, in a similar field of endeavor involving transrectal ultrasound imaging, teaches transforming a 2D imaging plane (at least fig. 4 (70) and corresponding disclosure) to a 3D reference space using a transform parameterized by plane angle (at least fig. 6) (Examiner note the image output 70 is converted to rectangular system represented by coordinate system 74 as depicted in fig. 4 and fig. 6 which depicts the transformation of the current image in the coordinate system and is transformed by a parameter .alpha. [0045] which discloses alpha includes a rotational angle (i.e. a plane angle)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include transforming the 2D image to the 3D reference space as taught by Shen in order to determine the location of image plane in the 3D reference plane accordingly. 

	While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect 
		
Regarding claim 18,
Bharat, as modified, teaches the elements of claim 17 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound probe (40) (Abstract which discloses a TRUS probe (40))

Regarding claim 20,
Bharat, as modified, teaches the elements of claim 17 as previously stated. Bharat further teaches wherein, for each ultrasound sensor of the one or more ultrasound sensors, the ultrasound imaging device is configured to synchronize location of the ultrasound sensor in the selected plane for the ultrasound sensor with the stored plane angles for the 2D ultrasound sweeps by interpolation (pg. 19 lines 13-23 which discloses fitting a curve (i.e. interpolation) to the determined positions of the sensors in the determined positions of the planes)
Examiner notes in the modified system the plane angles are stored plane angles. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Downey, Shen, and Gronningsaeter as applied to claim 17 above as evidenced by NPL Sensor-Works (“How do Piezoelectric Sensors Work?”)
Regarding claim 19,
Bharat, as modified, teaches the elements of claim 17 as previously stated. Bharat further teaches wherein the ultrasound sensors disposed with the interventional instrument are piezoelectric sensors (pg. 28 lines 24-26 which discloses the ultrasound sensors may comprise piezoelectric 

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
	For example, applicant argues “Barbagli does not teach comparing the measured signals for the ultrasound sensor in each of the multiple planes. Rather, Barbagli discloses merely analyzing measured signals received by the transponder” (REMARKS pg. 12). Examiner respectfully disagrees in that Barbagli explicitly discloses identifying a line and plane that causes one or more signal spikes and further teaches measuring an intensity of the signal and identify or compare a threshold magnitude, value, or transmission intensity to identify the signal 5002 (i.e. the peak) is a direct signal). 
Applicant further argues “Barbagli does not disclose or suggest using the peak signal to select a plane from amongst the planes. In fact, by Barbagli’s disclosure that a transducer may transmit signals in only one plane, Barbagli teaches away from use of the peak signal, generated from the transmitted signals, to select a plane from amongst the plurality of planes. See paragraph [0052]. Rather Barbagli discloses using the peak signal to calculate the time of flight form the initiation of the peak signal to the reception of the signal, which is used to determine relative location of the instruments”. Examiner respectfully disagrees in that Barbagli explicitly discloses rotating the probe to transmit signals in multiple planes (at least fig. 5D and [0052]) and specifically discloses that the line and plane at which transmission is in a direct line of site causes a spike and that this spike may be identified by comparison of the signals to ensure that it is a spike in paragraphs [0054]-[0059] which discloses the lines and planes which causes the spikes of the transponders is identified. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793